MEMORANDUM OPINION
{¶ 1} On January 4, 2006, appellant, Thomas A. South, Sr., filed a pro se "Motion for Leave to File a Delayed Appeal." Appellant appeals from the sentencing entry issued by the trial court on November 26, 2002, in which he was sentenced to a prison term of ten years for the offense of rape.
 {¶ 2} Upon review of the record in the instant matter, it is apparent that appellant has already appealed his sentence and conviction to this Court in State v. South, 11th Dist. No. 2002-P-0137, 2004-Ohio-3336. Appellant filed a notice of appeal on December 23, 2002, from the judgment of conviction and sentence issued by the trial court on November 26, 2002. In that appeal, this Court affirmed the judgment of the trial court on June 28, 2004.
 {¶ 3} Accordingly, appellant already appealed his conviction and sentence and he cannot utilize App.R. 5(A) as a means to file another appeal from his conviction and sentence, therefore, it is ordered that appellant's motion for leave to file a delayed appeal is hereby overruled.
 {¶ 4} Appeal dismissed.
Ford, P.J., Grendell, J., concur.